Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 4-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Brien et al. (US RE43,400) referred to as O’Brien herein after.
Regarding claims 4-5 and 16, O’Brien discloses a method for separating a workpiece with laser irradiation (at least invention summary in Col 3; lines 8-13)
O’Brien a workpiece in which at least discloses at least three coordinate directions necessarily exist on a surface of said workpiece, by the mere existence of one defining coordinates in any desirable direction.
O’Brien discloses in a broad embodiment irradiating the workpiece with a first circular radiation beam (14a), having laser output (16a) from a laser processing device (10b) comprising lenses (Col 13; lines 1-15).
 Along a beam direction which may be considered in a first coordinate direction for creating (deep trenches) (Col 13 lines 27-29).
O’Brien does not show a specific embodiment comprising the “first radiation beam having a shape at the surface of the workpiece with a cross-section comprising an elongation with respect to the second and/or third coordinate directions”
O’Brien suggests imaged optics with optical lenses with an aperture mask so that a precisely shaped spot profile is subsequently imaged onto the work surface (Col 13; lines 35-43)
O’Brien also discloses that varying the aperture can control the so that a precisely shaped spot profile is subsequently imaged onto the work surface (Col 13; line39-40), O’Brien suggests
(Col 13; lines 44-50) Varying the size of the aperture can control the edge sharpness of the 
spot profile to produce a smaller, sharper-edged intensity profile that should 
enhance the alignment accuracy.  In addition, with this arrangement, the shape 
of the aperture can be precisely circular or also be changed to rectangular, 
elliptical, or other noncircular shapes that can be aligned parallel or 
perpendicular to a cutting direction.
 
MPEP 2144.04 states
In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.


O’Brien specifically discloses rectangular, elliptical and non-circular shapes can be aligned parallel to the cutting direction.  It would be further obvious to one of ordinary skill in the art to choose other apertures as motivated by O’Brien to yield the desired spot profile imaged onto the workpiece for the desired intensity profile and alignment accuracy (Also supported by Col 13; lines 53-55).  
In view of 
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Changing the aperture to be flared outward at its light exiting side to yield a lancet shape is a known option to pursue in a step of separating a workpiece with laser irradiation. These shapes made obvious by O’Brien and discussed above would yield the elongation along the claimed coordinate orientations of claim 4.
Regarding the limitation of claim 4 requiring “a wavelength range in which the workpiece is transparent”
O’Brien states,
 Although the present invention is presented herein only by way of example to silicon wafer cutting, skilled persons will appreciate that the segmented cutting techniques described herein may be employed for cutting a variety of target materials with the same or different types of lasers having similar or different wavelengths (Col 5; lines 49-54)
Giving the claim 4 the broadest reasonable interpretation in view of the specification, O’Brien discloses forming a damage in the substrate and thus a wavelength of the laser must  must be transparent to the workpiece as the limitation is defined in the specification.
Alternatively, it would be obvious to one skilled in the art in view of O’Brien to determine the appropriate wavelength and would be motivated to determine the appropriate wavelength for the workpiece as motivated by the material of the workpiece and type of laser.
Regarding claim 6, O’Brien discloses the elliptical, rectangular, flared, or other shapes made obvious as discussed above may be aligned parallel to the cutting direction, thus along the separating line.
Regarding claim 7, O’Brien discloses separating the workpiece may involve (ablating deep trenches, splicing, or dicing) (Col 13; line27-29) and the method may be used for (scribe-and-break process) (Col 3; line 13).  One of ordinary skill in the art would know this is along the separation line, additionally see O’Brien (Col 12; lines 1-15).
Regarding claim 8, O’Brien discloses a curved separation at least (curvilinear wave patterns (Col 30; lines 12-20, Fig. 28 or 31 where the edges are curved which given an elongation along a second coordinate on the surface or the third coordinate of claim 1, such a rounded edge would yield a curved separation line along at least the third coordinate (or vice versa because claim 1 does not define the coordinates relative to one another)
Alternatively, Fig 20 discloses controlling the positioning  the laser beam pulses to create a pattern on the surface of complex curvature or geometry (Col 31; lines 43-59).
Regarding claims 9-10, O’Brien discloses (ablating deep trenches) (Col 13; line27-29) in a broad embodiment and discloses variety of embodiments where the laser pulses each ablate material in the direction of the beam supplied, For example, Fig 28 or 31, or O’Brien discloses providing separate channels of damage for example rows of fixturing defects (Col 30; 12-21).  These examples show ablation or defect lines in what may be considered the second or third coordinate regarding the discussion of claim 4 above.
Giving the claims the broadest reasonable interpretation in view of the specification O’Brien discloses “a first channel of damage” wherein this may be a defect line or spot of ablation, crack.
Regarding claims 11-15, O’Brien depicts an embodiment of irradiating a workpiece with pulses which are considered ultra-short to create a pulse train (Fig. 11 Col 17; lines 57-12) O’Brien discloses that multiple passes of the laser may be needed depending on thickness and furthermore the laser beam scanning may be broken into segments to prevent backfill of the disrupted material (at least Col 5; lines 23-39) thus separating pulse trains into as many segments as one skilled in the art would deem necessary for the separation workpiece yields the limitations of claims 11-15.
O’Brien discloses real-time monitoring the selective segment scanning and optimizing the spot size, segment size and segment overlap to reduce backfill (Col 5; lines 23-48, Col 15 regarding Fig. 7 real time monitoring) thus considered the first segment “guides” the second segment by the monitoring to reduce backfill.
 Regarding claims 17-19, O’Brien discloses optimizing the angle of the beam against the workpiece for rounded corners or straight edge cuts as well as parallel or horizontal beam travel to the separation line thus in view of claim 4 these meet the limitations of claims 17-19 as cited above.
Regarding claims 20-24 and 26 and 37-41, O’Brien discloses a second beam from laser 14b which may be considered at least partially along the first coordinate as it is traveling the same separation line.
Laser (14b) having laser output (16b) from a laser processing device (10b) comprising lenses (Col 13; lines 1-15).
 Along a beam direction which may be considered in a first coordinate direction for creating (deep trenches) (Col 13 lines 27-29).
O’Brien does not show a specific embodiment comprising the “first radiation beam having a shape at the surface of the workpiece with a cross-section comprising an elongation with respect to the second and/or third coordinate directions”
O’Brien suggests imaged optics with optical lenses with an aperture mask so that a precisely shaped spot profile is subsequently imaged onto the work surface (Col 13; lines 35-43)
O’Brien also discloses that varying the aperture can control the  so that a precisely shaped spot profile is subsequently imaged onto the work surface (Col 13; line39-40), O’Brien suggests
(Col 13; lines 44-50) Varying the size of the aperture can control the edge sharpness of the 
spot profile to produce a smaller, sharper-edged intensity profile that should 
enhance the alignment accuracy.  In addition, with this arrangement, the shape 
of the aperture can be precisely circular or also be changed to rectangular, 
elliptical, or other noncircular shapes that can be aligned parallel or 
perpendicular to a cutting direction.
 
MPEP 2144.04 states
In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.


O’Brien specifically discloses rectangular, elliptical and non-circular shapes can be aligned parallel to the cutting direction.  It would be further obvious to one of ordinary skill in the art to choose other apertures as motivated by O’Brien to yield the desired spot profile imaged onto the workpiece for the desired intensity profile and alignment accuracy (Also supported by Col 13; lines 53-55).  
In view of 
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Changing the aperture to be flared outward at its light exiting side to yield a lancet shape is a known option to pursue in a step of separating a workpiece with laser irradiation. These shapes made obvious by O’Brien and discussed above.
Regarding the limitation of claim 37 requiring “a wavelength range in which the workpiece is transparent”
O’Brien states,
 Although the present invention is presented herein only by way of example to silicon wafer cutting, skilled persons will appreciate that the segmented cutting techniques described herein may be employed for cutting a variety of target materials with the same or different types of lasers having similar or different wavelengths (Col 5; lines 49-54)
Giving the claim 37 the broadest reasonable interpretation in view of the specification, O’Brien discloses forming a damage in the substrate and thus a wavelength of the laser must  be transparent to the workpiece as the limitation is defined in the specification.
Alternatively, it would be obvious to one skilled in the art in view of O’Brien to determine the appropriate wavelength and would be motivated to determine the appropriate wavelength for the workpiece as motivated by the material of the workpiece and type of laser.
Regarding claim 25, O’Brien discloses a curved separation at least (curvilinear wave patterns (Col 30; lines 12-20, Fig. 28 or 31 where the edges are curved which given an elongation along a second coordinate on the surface or the third coordinate of claim 1, such a rounded edge would yield a curved separation line along at least the third coordinate (or vice versa because claim 1 does not define the coordinates relative to one another).
Regarding claim 26, O’Brien discloses ultra-short pulsed laser see above or at least (Col 6; lines 57-68).
Regarding device, O’Brien discloses O’Brien discloses cylindrical lens (66)
Regarding claim 27-30, O’Brien discloses a positiong system (at least 30) for continuously providing feedback to the laser controller and move the workpiece as necessary to prevent backfill as well as move the workpiece to areas which need additional laser processing and moving along the cut path (92/94) as well as optimizing the laser impinging on the workpiece to optimize the angle and polarization effect (regarding Fig7-8).  It would be obvious to one of ordinary skill in the art to optimize the distance to control any of the parameters of the beam energy and based on the thickness of the workpiece or areas needing further processing discussed by O’Brien and discussed above and (Col 4; lines 24-68).
Regarding claim 31, O’Brien discusses the workpiece (12) of the method being glass, silicon, sapphire and other semiconductor materials (at least Col 8; lines 4-15).
Regarding claim 32, O’Brien suggests a beam with a Gaussian distribution (at least Col 13; lines 56-68)
Regarding claims 33-35 O’Brien suggests a purge gas (claim 43) such as Nitrogen gas (Col 32; lines 43-50)
Claims 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Brien et al. (US RE43,400) referred to as O’Brien herein after and further in view of Baird (US 2013024449) referred to as Baird herein after.
Regarding claim 42, O’Brien is silent regarding the limitation of claim 42 requiring a pulse duration below 100 picoseconds.
In an analogous art of scoring transparent workpieces with a laser, Baird discloses scribing workpieces (abstract) with overlapping pulses (at least fig 5)  using at least a Gaussian Nd:YAG laser or Nd:YVO4 laser [0094] as does O’Brien, wherein the laser pulses have a beam shaping element to produce an elongated [0012], [0020] with laser pulses of less 100ps [0019] possible for  wavelengths of at least 500-550 nm and 100-500 kHz [0056], [0066].
It would be obvious to one of ordinary skill in the art to adapt the pulse duration taught by Baird in the method of O’Brien as motivated by the disclosure of Baird that it is desirable to shape a picosecond laser beam to produce specific shaped beam  to form laser output characteristics to suit a particular scribing, drilling and/or patterning process, which is found to afford improved process flexibility at reduced overall installed system cost to manufacturers (at least [101]) and that picosecond pulsed laser beams can minimize micro-cracking and debris redeposited thus improving efficiency and reliability, thermal blistering [0106], which is also desired by O’ Brien.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Applicant asserts that claims 4 and 37 are amended to recite:
 “emitting a first radiation beam from a laser processing system with a wavelength range in which the workpiece is transparent and at least partially along the first coordinate direction onto a workpiece to cause a focusing point of non-spherical spatial shape in the workpiece so as to cause a first damage formation in the workpiece”
Applicant asserts that this is not taught by O’Brien and that O’Brien only discloses ultraviolet illumination.
In response to this argument, it is first noted that the specification of the application as originally filed does not recite a specific wavelength, nor the exact definition of “transparent” claims 4 and 37 do not require a specific workpiece material nor a specific depth of the damage formation, thus giving transparent and wavelength range the broadest reasonable interpretation in view of the specification, O’Brien is considered to meet this limitation.
Alternatively an obvious rejection is movitated as why one skilled in the art would be motivated to achieve the desired wavelength to create a deformation in the workpiece.  
Examiner also points out O’Brien is NOT limited to a UV wavelength as indicated in the rejection above.
Claim 42 recites additional art, Baird, filed before the effective filing date of the present application, which motivates one skilled in the art to optimize a picosecond laser.  Thus the present arguments in regard to claim 42 are moot.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abramov as indicated in Notice of ref, materials, same lasers reducing disruption of material.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741